Citation Nr: 0805515	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hidradenitis 
suppuritiva, claimed as chronic folliculitis with incision 
and drainage of abscesses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from September 1988 to February 1989 and from 
November 1990 to June 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim seeking entitlement 
to service connection for a disability claimed as chronic 
folliculitis with incision and drainage of abscesses.  

In July 2004, the Board remanded the case to the RO for 
additional development to provide notice and assistance 
letters to the veteran, to obtain additional military 
records, and to arrange for additional medical examinations 
with opinion.  That development is completed, and the case 
has been returned to the Board for further appellate review.  
Pursuant thereto, the issue has been recharacterized to 
reflect the diagnosis of the disability manifested by chronic 
folliculitis with incision and drainage of abscesses.   


FINDING OF FACT

There is no competent medical evidence of in-service 
occurrence of chronic folliculitis with incision and drainage 
of abscesses and the veteran's currently diagnosed 
hidradenitis suppuritiva as a result of chronic folliculitis 
is not related to service.


CONCLUSION OF LAW

Hidradenitis suppuritiva, claimed as chronic folliculitis 
with incision and drainage of abscesses was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in September 2003 and August 2004 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim, and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in March 2006 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Montgomery VA Medical Center.  The 
appellant was afforded VA medical examinations in March 2003 
and July 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In August 2002, the veteran wrote that he had 
no further evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he developed hidradenitis 
suppuritiva, claimed as folliculitis with incision and 
drainage of abscesses after he returned from Desert Storm, 
that it was caused by his exposure to burning oil wells and 
an unknown gas, and that it occurred within one year of his 
separation from active service.

Service medical records are unavailable.  When service 
medical records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  Under such 
circumstances, the Court has held that VA has a heightened 
duty to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed." Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v.  Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  No presumption, either in favor of the claimant or 
against VA, arises when as here there are lost or missing 
service records while in Government control because bad faith 
or negligent destruction of the documents has not been shown.  
See Cromer.

In this case, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
July 2002, and it received a response in January 2003 that 
the records were unavailable.  In December 2004 and January 
2005, the Appeals Management Center (AMC) again requested the 
veteran's records from NPRC asking that it be notified if the 
records were destroyed and if the records were archived that 
they be recalled.  No response was received.  In October 
2005, pursuant to the veteran's suggestion as to the 
whereabouts of his service medical records, the AMC requested 
the veteran's service medical records from the Marine Corps 
Headquarters in Quantico, Virginia.  No response was 
received.  In the same month, the AMC also made a request to 
the Marine Corps Reserve Support Command in Kansas City, 
Missouri to which a response was made that any records they 
had would have been forwarded to the NPRC.  Therefore, the VA 
has satisfied its heightened duty to assist the veteran in 
the claim by making multiple requests to various governmental 
agencies and to the veteran himself.

Assuming arguendo that the veteran's service medical records 
were available, it is unlikely that they would be of much 
probative value as the veteran has stated in March and June 
2003, and July 2005 that his hidradenitis suppuritiva did not 
occur until after he separated from active service.

VA treatment records of March 1992 indicate that is when the 
veteran first sought treatment for incision and drainage of 
an abscess on the left buttock.  He had repeated treatments 
in June 1994 and February 1998.  The veteran was also treated 
for hidradenitis suppurative of the left and right axillae in 
November 1999 and July 2000.  A March 2003 VA examiner 
diagnosed chronic folliculitis with incision and drainage and 
noted that the veteran had gained 20 to 30 pounds of weight 
after his service separation, that he worked in construction 
and did some building at home, all of which caused sweating.  
The veteran had additional VA treatment for abscesses of the 
left buttocks in July 2003, and February 2004, and for 
hidradenitis suppurative in October 2003.  

In July 2005,  a VA examiner diagnosed the veteran with 
hidradenitis suppuritiva, a disease of the apocrine sweat 
glands with resultant chronic abscesses in the apocrine gland 
bearing areas including the axillae and buttocks area.  The 
examiner found the 
hidradenitis suppuritiva had arisen within one year of 
service discharge, and to be chronic and recurrent, but with 
an unknown etiology.  The examiner opined it would be 
difficult to comment "as to whether the claimed hidradenitis 
is related to any post-service events or diseases."  
However, the Board notes that hidradenitis is not one of the 
Gulf War disabilities due to undiagnosed illnesses under 
38 C.F.R. § 3.317, nor is it one of the disabilities that 
warrants service connection as a presumptive disease if it 
manifests to a degree of 10 percent within one year under 38 
C.F.R. 3.307(a)(3).  For these reasons, service connection 
for hidradenitis as a presumptive disease is not warranted.

As to the representative's assertion in its November 2007 
brief that the AMC denied the veteran's claim purely on a 
presumptive basis, the veteran's claim is also denied on a 
direct service connection basis in that there is no competent 
medical evidence connecting the veteran's hidradenitis to his 
service.  Neither the VA examination of March 2003 nor the 
one of July 2005 offers a nexus opinion.  The July 2005 
opinion specifically states that the veteran's hidradenitis 
has an unknown etiology and that the nature of it is 
idiopathic.  There is otherwise no other competent medical 
opinion in the record.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions and those of his 
representative since July 2002 that his currently diagnosed  
hidradenitis was incurred in service.  However, in order to 
render a competent medical opinion, a witness must be 
competent to be probative as to the facts under 
consideration, and the veteran and his representative do not 
possess the requisite medical expertise to render such an 
opinion.  Espiritu supra.
 
The evidence weighing against the veteran's claim includes 
the absence of evidence of in-service incurrence for 
hidradenitis suppurative, claimed as chronic folliculitis 
with incision and drainage of abscesses, by the veteran's own 
admission.  Also weighing against the veteran's claim are any 
competent medical findings, including in the VA examination 
opinions of March 2003 and July 2005 that there is a medical 
nexus between the veteran's hidradenitis supprative, claimed 
as chronic folliculitis with incision and drainage of 
abscesses and his service.

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed hidradenitis 
supprative, claimed as chronic folliculitis with incision and 
drainage of abscesses is not related to service.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hidradenitis suppuritiva, claimed as 
chronic folliculitis with incision and drainage of abscesses, 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


